Title: John Adams to Abigail Adams, 14 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest friend
            Philadelphia Decr 14. 1794
          
          I wrote you last Week and inclosed an order for 600. Let me know when you receive it.
          Although the Weather is the most beautiful I ever knew in December, the Time Seems longer to me, than ever any time did in America— The Business of Congress this session is Dulness Flatness and Insipidity itself.
          Mr Cranch went off, on Fryday for Washington as he intended to go to Anapolis, I gave him a Letter to Mr Carrol of Carrolton.
          I have been much engaged in Reading the Tryals of Muir, Margarot, Wat, Downie, and Walker.
          Mr Walker of Manchester appears to have been very ill used by

the Church Party: but he was honourably acquitted. The others, I suppose could not be held guiltless, according to the Laws of scotland, and England. The severity however of their Sentences may excite rather than Suppress discontent and Mutiny. Selfcreated Societies, must be circumspect. It is very easy for them to transgress the Boundaries of Law, and as soon as they do they become unlawful assemblies, Seditious societies, mischievous Conventions, pernicious Associations, dangerous and destructive Combinations and as many such hard Appellations as you choose to give them.
          I take it for granted that political Clubbs must and ought to be lawful in every free Country.— I belonged to several in my youth and I wish I could belong to one now. It would save me from Ennui, of an Evening, which now torments me as bad as the blue Devils would, if I had them, which by the Way I never had, and so cant say by Experience. Low Spirits and the blue Devils are not the Same.—
          I think I will read Sweedenbourgs Works— I dare Say they are as entertaining as The Pilgrims Progress or Robinson Crusoe or the seven Champions. Any Thing that shows a strong and strange Imagination and is neither melancholly nor stark mad, is Amuzing. I fear the Atheistical and Theistical Philosophers lately turned Politicians, will drive the common People into Receptacles of Visionaries, Enluminees, illuminées &c &c &c For the Common People will undoubtedly insist upon the Risque of being damned rather than give up the hope of being Saved in a future State. The People will have a Life to come, and so will I.—
          I fear you will think me a little crazy—so I / conclude Adieu
          
            I send you an History of Geneva
          
        